The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 10, 2021

                                2021COA81

No. 17CA2076, People in Interest of J.R. — Juvenile Court —
Delinquency — Sexual Assault on a Child — Indecent Exposure;
Evidence — Opinions and Expert Testimony — Testimony of
Experts — Evidence of Character and Conduct of Witness

     After a jury trial, the juvenile defendant was adjudicated

delinquent for acts that if committed by an adult would constitute

sexual assault on a child and indecent exposure. On appeal, he

contends that the juvenile court plainly erred in allowing a medical

doctor to testify that, based solely on one of the child victim’s

allegations, she had diagnosed that victim with “sexual abuse.” A

division of the court of appeals holds that the doctor’s expert

testimony impermissibly bolstered the victim’s credibility and

usurped the jury’s role as fact finder. However, the division

concludes that the error, while obvious, does not cast serious doubt

on the reliability of the jury’s verdict. And because the division
rejects the juvenile’s other argument concerning prosecutorial

misconduct, it affirms the judgment.
COLORADO COURT OF APPEALS                                      2021COA81


Court of Appeals No. 17CA2076
City and County of Denver Juvenile Court Nos. 15JD925 & 15JD945
Honorable Laurie A. Clark, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of J.R.,

Juvenile-Appellant.


                               JUDGMENT AFFIRMED

                                     Division II
                             Opinion by JUDGE HARRIS
                           Román and Lipinsky, JJ., concur

                             Announced June 10, 2021


Philip J. Weiser, Attorney General, Daniel J. De Cecco, Assistant Attorney
General Fellow, Denver, Colorado, for Petitioner-Appellee

Megan A. Ring, Colorado State Public Defender, Ryann S. Hardman, Deputy
State Public Defender, Denver, Colorado, for Juvenile-Appellant
¶1    After a jury trial, J.R. was adjudicated delinquent for acts

 against two victims that, if committed by an adult, would constitute

 sexual assault on a child and indecent exposure.

¶2    On appeal, his primary argument is that the juvenile court

 plainly erred by allowing a medical doctor to testify that, based on

 one victim’s statements, she had diagnosed the victim with “sexual

 abuse.” Although we conclude that the juvenile court erred, we also

 conclude that admission of the testimony did not constitute plain

 error warranting reversal. And because we reject J.R.’s other

 argument concerning prosecutorial misconduct, we affirm.

                           I.   Background

¶3    The charges against J.R. arose from allegations made by A.M.

 and her cousin E.P. After A.M.’s parents separated, she stayed part

 of each week with her father (E.P.’s uncle), who lived with his

 girlfriend and her son, J.R.

¶4    In 2011, when A.M. and E.P. were both eight years old and

 J.R. was thirteen, A.M. told her mother that J.R. had touched her

 vaginal area. During a subsequent forensic interview, A.M.

 described sexual contact by J.R. and said that E.P. had been

 present when it occurred. Following the allegations, the girls were

                                   1
 no longer permitted to stay overnight at father’s home, but their

 parents allowed them to visit after school when father was there.

¶5    Four years later, during an argument in which her parents

 angrily confronted her about her troubling behavior, E.P. reported

 that J.R. had been sexually abusing her for years. In additional

 forensic interviews, the girls reported multiple instances of sexual

 abuse by J.R. The prosecution filed delinquency petitions charging

 J.R. with six counts of sexual assault on a child, two counts of

 indecent exposure, and six aggravated juvenile offender sentence

 enhancers.

¶6    Both A.M. and E.P. testified at trial, and their recorded

 forensic interviews were admitted into evidence. Family members

 described the victims’ outcries and a social worker provided context

 for the girls’ statements and conduct.

¶7    Through counsel, J.R. denied any abuse. The defense argued

 that the abuse would have been seen or heard by one of the adults

 who was always present when the girls visited father’s home. The

 defense’s theory was that A.M. had fabricated the allegations as

 part of her mother’s plan to obtain sole custody, and that E.P. had




                                   2
  fabricated the allegations to deflect attention from, and to avoid the

  consequences of, her own bad behavior.

¶8     The jury found J.R. guilty on all counts.

                     II.    Expert Witness Testimony

¶9     J.R. contends that the juvenile court erred by admitting a

  medical doctor’s testimony that, based only on E.P.’s consistent

  statements, she had diagnosed E.P. with “sexual abuse.”

                       A.    Additional Background

¶ 10   At trial, Dr. Katherine Snyder, a child abuse pediatrician,

  testified as an expert in the areas of pediatric medicine and child

  sexual assault. Her testimony focused on her examination of E.P.

¶ 11   According to Dr. Snyder, “concerns had been raised” that E.P.

  had been sexually abused, and Dr. Snyder was brought in to “do

  the medical piece of the evaluation.” She testified that a sexual

  abuse exam and diagnosis follows the same procedure as any other

  medical exam and diagnosis — it includes a “head-to-toe” physical

  examination and a discussion with the patient and family to obtain

  a medical and social history.

¶ 12   In E.P.’s case, Dr. Snyder asked the victim only limited “basic

  questions” because E.P. had already undergone a forensic interview,


                                     3
  and the doctor did not “want to make her go through all of those

  details again.” Dr. Snyder testified that during the exam, E.P.

  reported that J.R. had penetrated her vagina with his penis,

  causing pain and bleeding.

¶ 13   E.P.’s physical examination was “normal,” according to Dr.

  Snyder, with no signs of physical trauma. She explained, however,

  that E.P. tested positive for bacterial vaginosis, a condition typically

  associated with sexual intercourse but not necessarily a sign of

  sexual abuse.

¶ 14   The prosecutor then asked Dr. Snyder if she had made a

  diagnosis:

               [PROSECUTOR]: So, at the conclusion of your
               examination with [E.P.], did you reach any sort
               of diagnosis?

               [DR. SNYDER]: I did.

               [PROSECUTOR]: Okay. What was your
               diagnosis?

               [DR. SNYDER]: I diagnosed her with sexual
               abuse.

               [PROSECUTOR]: Okay. Can you explain that
               to the jury.

               [DR. SNYDER]: Yes. So, as we just talked
               about, we don’t need physical findings, right,
               to diagnose sexual abuse. If you read the most

                                      4
             up-to-date literature, technically all you need
             is consistent disclosure, meaning the child has
             told you something, and it’s not just told you
             something, but it’s really this child had told
             the same information to multiple people by the
             time she had seen me, and the information she
             told me was the same information she had told
             other individuals, including people not within
             her family. So, it was like in her forensic
             interview, like independent sources. When you
             have a child or even a teenager who is giving
             you clear detailed information and it’s
             consistent over repeated tellings, that is very
             consistent with a diagnosis, and that’s all you
             need to diagnose sexual abuse.

¶ 15   Dr. Snyder also testified briefly about A.M., who had been

  examined by Dr. Snyder’s colleague. Dr. Snyder did not testify that

  she or her colleague had diagnosed A.M. with sexual abuse.

                         B.   Standard of Review

¶ 16   A trial court has broad discretion to determine the

  admissibility of expert testimony under CRE 702, and we will not

  overturn its ruling absent a showing of an abuse of that discretion.

  People v. Mintz, 165 P.3d 829, 831 (Colo. App. 2007). A trial court

  abuses its discretion if its ruling was manifestly arbitrary,

  unreasonable, or unfair, or if it misconstrued or misapplied the law.

  See People v. Relaford, 2016 COA 99, ¶ 25.




                                     5
¶ 17   Because defense counsel did not object to the challenged

  testimony, we review for plain error. Id. at ¶ 36. An error is plain,

  and therefore requires reversal, if it was obvious and “so

  undermined the fundamental fairness of the trial itself . . . as to

  cast serious doubt on the reliability of the judgment of conviction.”

  Hagos v. People, 2012 CO 63, ¶ 14 (citation omitted).

                               C.   Analysis

¶ 18   J.R. contends that Dr. Snyder’s testimony that she had

  diagnosed E.P. with sexual abuse, based solely on E.P.’s allegations,

  was the functional equivalent of an expert opinion that E.P. was

  credible. Therefore, he says, admission of the testimony violated

  the rules prohibiting an expert from vouching for another witness’s

  truthfulness and from usurping the jury’s role as fact finder. We

  agree, but we conclude that the error in admitting the testimony

  was not plain.

                    1.   Admissibility of the Evidence

¶ 19   Under the Colorado Rules of Evidence, a witness may offer

  expert testimony if she has “scientific, technical, or other

  specialized knowledge” that “will assist the trier of fact to

  understand the evidence or to determine a fact in issue,” and she is


                                      6
  qualified as an expert based on that knowledge. CRE 702. Still,

  other rules and principles constrain an expert’s testimony.

¶ 20   While an expert in a child sexual assault case can testify

  about the general characteristics and behavior of sexual abuse

  victims, see People v. Fasy, 829 P.2d 1314, 1318 (Colo. 1992)

  (expert testimony concerning post-traumatic stress disorder is

  admissible to explain child victims’ behaviors); Relaford, ¶¶ 28-30

  (an expert may testify as to the typical demeanor and behavioral

  traits displayed by a sexually abused child and collecting cases), the

  expert may not testify — directly or indirectly — that the victim is

  credible or that she was telling the truth on a particular occasion,

  see CRE 608(a); Venalonzo v. People, 2017 CO 9, ¶¶ 32-33; see also

  People v. Snook, 745 P.2d 647, 648 (Colo. 1987) (social worker’s

  testimony that children tend not to fabricate stories of sexual abuse

  was inadmissible because it was tantamount to testimony that the

  child victim was telling the truth in that case).

¶ 21   And while expert testimony is not objectionable merely

  because it embraces an ultimate issue to be decided by the jury,

  CRE 704; People v. Rector, 248 P.3d 1196, 1203 (Colo. 2011), an

  expert witness cannot “tell the jury what result to reach or form


                                     7
  conclusions for the jurors that they are competent to reach on their

  own,” People v. Baker, 2019 COA 165, ¶ 14, aff’d, 2021 CO 29; see

  also Venalonzo, ¶ 32 (The danger in admitting testimony that a

  child victim is truthful “lies in the possibility that it will improperly

  invade the province of the fact-finder.”).

¶ 22   “The line between opinion testimony that improperly bolsters a

  witness’s credibility and admissible testimony that may only

  collaterally enhance the witness’s credibility is sometimes a difficult

  one to draw.” People v. Battigalli-Ansell, 2021 COA 52M, ¶ 50. But

  here, we have no difficulty in concluding that Dr. Snyder’s

  testimony crossed the line into impermissible opinion testimony

  that E.P.’s allegations were credible, and that sexual abuse had

  occurred.

¶ 23   Dr. Snyder testified that based on E.P.’s “clear,” “detailed,” and

  “consistent” allegations, she had diagnosed E.P. with “sexual

  abuse.” The only purpose of this testimony was to bolster E.P.’s

  credibility. See Venalonzo, ¶ 36 (the only purpose of the expert’s

  testimony comparing child victims’ behavior to that of other child

  sex assault victims was to bolster the children’s credibility). While

  Dr. Snyder did not say directly that she believed E.P., her testimony


                                      8
  could only be understood as an expert opinion that E.P.’s

  allegations were so objectively credible that, even in the absence of

  any corroborating physical symptoms, they could properly form the

  basis of an unequivocal diagnosis. See Baker, ¶ 20 (“Though [the

  expert] didn’t specifically tell the jury that she thought the

  [witnesses] were telling the truth, she spoke as though their

  allegations were true, which suggested that she had drawn her own

  conclusions about the [witnesses’] credibility.”).

¶ 24   Similar facts were presented in People v. Gillispie, 767 P.2d

  778 (Colo. App. 1988). There, a pediatric specialist who had

  examined the child victim wrote a report indicating that the child’s

  allegations of assault “were very detailed and specific.” Id. at 780.

  At trial, the expert testified that the details were important to her

  evaluation, and when asked if she had made a diagnosis, the

  witness answered, “I believe the child, I felt that she was sexually

  abused.” Id. The division concluded that the witness’s opinion

  about the child’s veracity was “clearly improper.” Id.

¶ 25   The doctor’s testimony in this case is nearly identical to the

  testimony in Gillispie, the only difference being that Dr. Snyder did

  not explicitly say that she believed E.P.; rather, that opinion was


                                     9
  implicit. But it is equally improper for an expert to bolster a child

  victim’s credibility indirectly as it is to do so directly. In Snook, for

  example, the expert testified that “children tend not to fabricate

  stories of sexual abuse” and that, “in order to make these things

  up, there has to be a basis for that experience . . . .” 745 P.2d at

  648. The supreme court reasoned that although the expert

  “couched her testimony in general terms, the opinion testimony

  necessarily refer[red] to [the victim’s] character for truthfulness.”

  Id. at 649. At bottom, the testimony was “an expert opinion that

  [the victim] is almost certainly telling the truth.” Id.

¶ 26   The People contend that the doctor merely offered a medical

  diagnosis, rather than a personal assessment of E.P.’s credibility.

  We disagree. The Michigan Supreme Court recently rejected that

  same argument in a well-reasoned opinion, People v. Thorpe, 934

  N.W.2d 693 (Mich. 2019). In that case, a medical doctor opined

  that the child victim, whose examination showed no physical

  evidence of an assault, suffered “probable pediatric sexual abuse.”

  Id. at 710. Her diagnosis was based “solely on her own opinion that

  [the child’s] account of the assaults was ‘clear, consistent, detailed

  and descriptive.’” Id. The court of appeals had found no obvious


                                      10
  error in the trial court’s admission of the testimony, on the theory

  that the doctor had “merely stated a medical diagnosis based on

  established diagnostic criteria, all of which were explained to the

  jury.” Id. at 704 (citation omitted). But the supreme court

  disagreed, concluding that the testimony was “nothing more than

  the doctor’s opinion that the victim had told the truth.” Id. at 710

  (quoting People v. Smith, 387 N.W.2d 814, 818 (Mich. 1986)). The

  court held that a doctor’s testimony is not admissible if based solely

  on what the victim told the doctor because the jury could, and

  should, evaluate the victim’s testimony itself. Id.; see also State v.

  Bainbridge, 241 P.3d 1186, 1187 (Or. Ct. App. 2010) (nurse’s

  testimony that she had diagnosed the victim with sexual abuse

  impermissibly vouched for the victim’s credibility because, absent

  physical findings, the diagnosis “necessarily was based on her

  assessment of the child’s believability” (quoting State v. Lupoli, 234

  P.3d 117, 125 (Or. 2010)).

¶ 27   The same is true here. Because Dr. Snyder’s expert opinion

  was based solely on E.P.’s allegations, about which E.P. testified at

  trial, the jury could determine for itself whether E.P. was credible




                                    11
  and whether her testimony supported a finding that she had been

  sexually abused.

¶ 28      In this way, Dr. Snyder’s testimony not only improperly

  bolstered E.P.’s credibility, but it usurped the jury’s role as fact

  finder. The testimony resolved one of the ultimate legal issues in

  the case — whether E.P. had been sexually abused. “[E]xpert

  opinion that a rape or sexual assault actually occurred is

  inadmissible,” as the jury is likely to defer to an expert, whose

  opinions are cloaked in an “aura of special reliability and

  trustworthiness.” People v. Koon, 724 P.2d 1367, 1371 (Colo. App.

  1986). Whether the sexual abuse occurred was a disputed issue in

  this case, so whether E.P. was “telling the truth about what

  happened was a matter solely for the jury’s determination.” Baker,

  ¶ 20.

¶ 29      True, as we have noted, an expert may, when certain

  requirements are satisfied, testify on an ultimate issue to be

  decided by the jury. But the requirements were not satisfied here.

¶ 30      To determine whether expert testimony usurped the function

  of the jury, we examine whether (1) the testimony was clarified on

  cross-examination; (2) the expert’s testimony expressed an opinion


                                     12
  of the applicable law or legal standards; (3) the jury was properly

  instructed that it may accept or reject the expert’s opinion; and (4)

  the expert opined that the defendant committed the crime or that

  there was a particular likelihood that the defendant committed the

  crime. Rector, 248 P.3d at 1203.

¶ 31   Dr. Snyder’s testimony concerning her diagnosis of sexual

  abuse suggested that the relevant legal standard had been met. In

  Rector, the doctor acknowledged that the legal definition of child

  abuse differs from the medical definition, and he declined to offer a

  legal definition of child abuse. Id. at 1199. But here, there was no

  evidence presented of any difference between legal and medical

  definitions of sexual abuse. And because Dr. Snyder’s diagnosis

  was based solely on E.P.’s allegations, the same evidence the jury

  would assess in reaching a verdict, the jury was likely to conclude

  that Dr. Snyder’s diagnosis referred to a legal standard.

¶ 32   Moreover, although Dr. Snyder did not directly implicate J.R.

  in her testimony, she did so indirectly. She testified that E.P. had

  identified J.R. as the abuser. Then, she effectively told the jury that

  she had accepted E.P.’s history as truthful and accurate and had

  therefore relied on it exclusively in reaching her diagnosis of sexual


                                     13
  abuse. Thus, the jury would likely have inferred that Dr. Snyder’s

  expert opinion encompassed the identification of J.R. as the

  perpetrator. Cf. id. at 1203 (doctor did not testify that the

  defendant committed the abuse); People v. Weeks, 2015 COA 77,

  ¶ 91 (expert testimony that the victim had been subjected to child

  abuse and nonaccidental trauma did not usurp jury’s role where

  the expert did not opine regarding whether the defendant inflicted

  the injuries or whether those injuries fit the legal definition of child

  abuse).

¶ 33   Because Dr. Snyder’s testimony impermissibly bolstered E.P.’s

  credibility and usurped the jury’s role as fact finder, the juvenile

  court erred by admitting it.

                        2.      The Error Was Not Plain

¶ 34   As we have explained, an error is plain if it is obvious and

  substantial, meaning that the error is so egregious that it causes us

  to question the reliability of the judgment. See Hagos, ¶ 14.

¶ 35   Although the error in admitting Dr. Snyder’s testimony was

  obvious, it was not so substantial that it casts serious doubt on the

  reliability of the verdict.




                                        14
             Whether the erroneous admission of testimony
             that a child victim was credible is plain error
             “turns to a considerable extent on both the
             strength and breadth of the properly admitted
             evidence, the extent and significance of the
             improper evidence or testimony, and the
             reliance, if any, of the prosecution in closing
             arguments on the improper evidence.”

  Relaford, ¶ 43 (quoting People v. Cook, 197 P.3d 269, 276 (Colo.

  App. 2008)).

¶ 36   First, because E.P. testified and her forensic interview was

  admitted, the jury could evaluate her credibility “firsthand.” People

  v. Anderson, 183 P.3d 649, 652 (Colo. App. 2007); People v. Eppens,

  979 P.2d 14, 18 (Colo. 1999) (error in admitting testimony that

  bolstered credibility of the victim was mitigated by the fact that the

  victim testified at length, “providing the jury with a full opportunity

  to judge her credibility”). E.P.’s testimony, her forensic interview

  statements, and the testimony of family members to whom she had

  described the abuse showed consistency in her accounts and could

  have provided a basis, independent of Dr. Snyder’s improper

  testimony, for the jury to credit her allegations. See Gillispie, 767

  P.2d at 780-81 (where child victim described the assaults to four

  different people and each disclosure was consistent, pediatric



                                    15
  specialist’s testimony that she “believe[d] the child” and “felt that

  she was sexually abused” was harmless).

¶ 37   Second, because Dr. Snyder acknowledged that her diagnosis

  was based entirely on E.P.’s own self-reporting, the risk that the

  jury simply deferred to her opinion is lower than it would be in a

  case where the expert suggests that her opinions are based on

  information not shared with the jury. Cf. Baker, ¶ 22 (admission of

  expert’s improper testimony was not harmless because expert

  implied that she knew more about the facts than the jury did); see

  People v. McFee, 2016 COA 97, ¶¶ 77-79 (police officer’s testimony

  about what the defendant had said on a recording was improper,

  but because jury could listen to the recording for itself, it “had no

  reason to accept [the officer’s] opinion”).

¶ 38   Third, there was evidence corroborating E.P.’s allegations.

  E.P., her mother, and her grandmother all testified that when E.P.

  was eight years old, two years before she started menstruating, she

  came home from her father’s house and went into the bathroom,

  where she noticed a rash on her vagina and blood in her

  underpants. And Dr. Snyder testified that she diagnosed E.P. with

  bacterial vaginosis, a condition associated with sexual activity. See


                                     16
  People v. Gaffney, 769 P.2d 1081, 1088-89 (Colo. 1989) (doctor’s

  testimony that child victim’s history, which included a statement

  that defendant had sexually assaulted him, was “very believable”

  was harmless because statement to doctor was corroborated by

  other evidence, including results of the physical exam).

¶ 39   Finally, in the context of the entire trial, at which nineteen

  witnesses, including another expert, testified, Dr. Snyder’s improper

  testimony was not prominent. And the prosecutor did not mention

  her testimony during closing arguments except with respect to her

  diagnosis of bacterial vaginosis. See Relaford, ¶ 48 (no plain error

  from admission of improper expert testimony where prosecutor did

  not emphasize testimony in closing argument).

¶ 40   We therefore conclude that the erroneous admission of the

  challenged testimony did not amount to plain error.

                     III.   Prosecutorial Misconduct

¶ 41   J.R. also contends that the prosecutor committed reversible

  misconduct during opening statement and closing argument. We

  are not persuaded.




                                    17
                A.   Preservation and Standard of Review

¶ 42   When reviewing claims of prosecutorial misconduct, we engage

  in a two-step analysis. Wend v. People, 235 P.3d 1089, 1096 (Colo.

  2010). We first determine whether the prosecutor’s conduct was

  improper under the totality of the circumstances and then

  determine whether the conduct warrants reversal under the proper

  standard of review. Id.

¶ 43   Defense counsel objected to the prosecutor’s comment asking

  the jury to “vindicate” the victims, but J.R. did not preserve his

  claim as to the prosecutor’s other challenged statements. Thus, we

  apply a harmless error standard in reviewing the prosecutor’s

  “vindicate” statement, see Crider v. People, 186 P.3d 39, 44 (Colo.

  2008), but a plain error standard in reviewing the other challenged

  statements, People v. Vialpando, 2020 COA 42, ¶ 34. “To constitute

  plain error, misconduct must be flagrant or glaring or tremendously

  improper . . . .” People v. Weinreich, 98 P.3d 920, 924 (Colo. App.

  2004), aff’d, 119 P.3d 1073 (Colo. 2005).




                                    18
                  B. Instances of Alleged Misconduct

             1.   Appeal to Jurors’ Emotions and Sympathy

¶ 44   J.R. says that the prosecutor improperly attempted to appeal

  to the jurors’ emotions and sympathy when he

       • referred to the “stigma of being sexually assaulted” and the

        “shame and embarrassment of being engaged in sexual acts”

        at a young age;

       • characterized sexual assault as a “heinous crime”; and

       • asked the jury to “vindicate” the victims and to “hold [J.R.]

        accountable.”

¶ 45   The prosecutor’s references to the “stigma” of sexual assault

  and the “shame and embarrassment” a child victim might feel, as

  well as his characterization of sexual assault as a “heinous crime,”

  were attempts to explain why the victims in this case were unlikely

  to have fabricated the allegations against J.R.:

            [The defense is] saying that those two girls,
            [A.M. and E.P.], want to falsely join themselves
            among those who have to carry the stigma of
            being sexually assaulted; that those two girls
            want to feel or have to go through the shame
            and embarrassment of being engaged in sexual
            acts at an age that is not normal, and that
            they’re telling their family that, even though it
            didn’t happen.


                                    19
            The implication is that those two girls are
            willing to suggest, not just that [J.R.]
            committed a crime, but committed a heinous
            crime, and they’re ok with it.

¶ 46   A prosecutor is afforded considerable latitude in responding to

  the defense’s theory of the case. See People v. Wallace, 97 P.3d

  262, 269 (Colo. App. 2004). Under the circumstances, the

  prosecutor was entitled to counter the defense’s attack on the

  credibility of the child victims. See People v. Krutsinger, 121 P.3d

  318, 324 (Colo. App. 2005).

¶ 47   The prosecutor’s request that the jurors “vindicate” the victims

  by holding J.R. accountable comes closer to the line. A prosecutor

  should not encourage the jury to depart from its duty to decide the

  case on the evidence by suggesting that guilty verdicts are

  necessary to do justice for a sympathetic victim, People v. McBride,

  228 P.3d 216, 223 (Colo. App. 2009), or by appealing to the

  “emotionalism . . . of the jurors,” People v. Eckert, 919 P.2d 962,

  967 (Colo. App. 1996). But even if we assume that the comment

  was improper, any error in allowing it was harmless. The comment

  was likely to be interpreted by the jury as merely an overly dramatic

  and inartful way of asking the jury to return a guilty verdict based


                                    20
  on the evidence. See People v. Romero, 2015 COA 7, ¶ 49 (error in

  allowing prosecutor’s comment that the jury should “[d]o [its] job”

  and “[h]old [the defendant] accountable” was harmless because

  comments were a request for jurors to come to a decision based on

  the evidence presented at trial).

                    2.   Expressing Personal Opinions

¶ 48   J.R. says that the prosecutor expressed his personal opinion

  when he

       • said that testifying about sexual abuse was hard for young

        children;

       • said that “girls do not want to be victims of sexual assault”;

       • argued that it would be “cruel” for the girls to fabricate sex

        assault allegations against J.R.; and

       • told the jury during opening statement that “you’re going to

        find [A.M. and E.P.] credible.”

¶ 49   J.R. argues that the first three comments implied that the

  prosecutor “had expertise in such matters, perhaps derived from his

  position as a deputy district attorney,” and the fourth comment

  constituted impermissible vouching.




                                      21
¶ 50   A prosecutor improperly bolsters a witness’s testimony by

  implying that the testimony is corroborated by evidence known to

  the State but not the jury, and a prosecutor improperly vouches for

  a witness’s credibility by indicating a personal belief in the witness’s

  credibility. People v. Coughlin, 304 P.3d 575, 582 (Colo. App. 2011).

  We cannot conclude that a reasonable jury would have inferred

  from the prosecutor’s first three statements that he had some

  special knowledge about children that bolstered the victims’

  testimony. Rather, we are confident that the jurors assumed the

  prosecutor was speaking from everyday experience and common

  sense.

¶ 51   In context, the prosecutor’s statement that the jury would find

  the victims credible was not improper. At the end of his opening

  statement, in which he discussed some counterintuitive issues

  associated with child victims, the prosecutor said, “[B]ut at the

  conclusion of this trial, when you consider . . . their credibility,

  you’re going to find them credible.” We interpret that statement as

  a permissible reference to evidence that would be subsequently

  adduced at trial. See People v. Manyik, 2016 COA 42, ¶ 26.




                                     22
                             3.   Denigrating the Defense

¶ 52   J.R. says the prosecutor denigrated the defense when he

       • characterized the defense theory that A.M. and E.P. had

         fabricated the allegations as a “cruel narrative” and

       • accused the defense of “trying to hide” a fact.

¶ 53   A prosecutor may “employ rhetorical devices and engage in

  oratorical embellishment,” but he may not denigrate defense

  counsel or imply that the defense is not being asserted in good

  faith. People v. Carter, 2015 COA 24M-2, ¶ 70 (quoting People v.

  Collins, 250 P.3d 668, 678 (Colo. App. 2010)). The prosecutor’s

  statements amounted to mere oratorical embellishment and cannot

  reasonably be viewed as denigrating the defense. See People v.

  Serpa, 992 P.2d 682, 686 (Colo. App. 1999) (permissible for counsel

  to make remarks suggesting that defense evidence was designed as

  a “diversion” to “sidetrack” the jury because they drew from

  evidence at trial).

                        4.    Lowering the Burden of Proof

¶ 54   J.R. says that the prosecutor lowered the burden of proof

  when he made the following comment in opening statement:




                                          23
             This is not going to come out clean, because
             sexual assault on child cases don’t, because
             it’s too hard for 8 and 9 and 12 and 13-year-
             old girls to talk about, but at the conclusion of
             this trial, when you consider . . . their
             credibility, you’re going to find them credible,
             and when that happens, they will be
             vindicated and you will hold [J.R.]
             accountable.

  Unlike J.R., we do not interpret the prosecutor’s statement as a

  request that the jury “excuse any gaps in the evidence.” Instead, we

  agree with the People that the prosecutor was referring to the

  complicating factors inherent in child sexual assault cases and was

  not attempting to lower the burden of proof. See Domingo-Gomez v.

  People, 125 P.3d 1043, 1051 (Colo. 2005) (court should give

  prosecutor the benefit of the doubt where remarks are ambiguous

  or inartful).

                             IV.   Conclusion

¶ 55   The judgment is affirmed.

       JUDGE ROMÁN and JUDGE LIPINSKY concur.




                                    24